228 N.W.2d 618 (1975)
193 Neb. 666
STATE of Nebraska, Appellee,
v.
Michael John COLEMAN a/k/a Mike Beasley, Appellant.
No. 39834.
Supreme Court of Nebraska.
May 1, 1975.
Michael John Coleman, pro se.
Paul L. Douglas, Atty. Gen., Gary B. Schneider, Sp. Asst. Atty. Gen., Lincoln, for appellee.
*619 Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
BOSLAUGH, Justice.
The defendant was convicted of unlawful distribution of heroin and sentenced to imprisonment for 5 to 20 years. At the trial Hugh J. McGuire testified as an expert witness for the State. Later it was discovered McGuire had testified falsely concerning his academic qualifications. The defendant then filed a motion for a new trial on the ground of newly discovered evidence.
The motion was consolidated for hearing with a number of similar motions filed in other cases. After an evidentiary hearing the trial court overruled the motion. The defendant has appealed.
The question presented in this case was considered at length in State v. Glouser, ante p. 190, 226 N.W.2d 328. The motion filed in the Glouser case was heard by the trial court at the same time as the motion filed in this case.
In the Glouser case we held the evidence as to McGuire's background and training was sufficient to qualify him as an expert witness; and the newly discovered evidence concerning McGuire was of an impeaching character and not of such a controlling nature as probably would have changed the result. The decision in the Glouser case is controlling here.
The judgment of the District Court refusing to grant the defendant a new trial is affirmed.
Affirmed.